EEICN, J.
This is a proceeding to determine the validity of chapter 28, p. 30, Laws Utah 1907. Chapter 28, p. 30, Laws 1907, aforesaid, is an act which is amendatory of section 2583, Rev. St. 1898, as amended by chapter 65, p. 66, Laws Utah. 1901, and section 2050, Rev. St. 1898. The principal change effected by the amendment of section 2583 was the increase of the salaries of the several members constituting the State Board of Equalization, and, so far as it related to sec. 2050, the increase of the salaries of some of the state officers and the reduction of the salary of the appellant as reporter of the decisions of this court. Appellant, as such reporter, and the respondent, as State Auditor, presented to the district court an agreed statement of facts from which that court was ashed to determine the constitutionality of chapter 28, p. 30, Laws 1907, aforesaid, the appellant contending that the amendment of section 2050 was invalid, and that therefore he was entitled to receive a warrant for his salary from respondent at the old rate, while respondent contended that appellant was only entitled to a warrant for salary as fixed by the section as amended. The district court found for and entered judgment in favor of the respondent, and the matter is now presented to this court on appeal.
Appellant’s sole contention is that chapter 28, p. 30, Laws Utah 1907, in so far as it affects his salary, is invalid because the act covers more than one subject. In other words, *18it is contended that the subject-matter of section 2588 constitutes one subject, while section 2050 constitutes another subject, and that the two subjects are not correlated, but are incongruous, and cannot legally be united in one act without violating the provisions of section 23, art. 6, of the Constitution of this state, which, so far as material to this contention, provides: “No bill shall be passed containing more than/me subject, which shall be clearly expressed in its title.” In this case we are dealing entirely with an act by which it was sought to ameud permanently numbered sections of the Revised Statutes of this state. Section 2583 was originally adopted in 1896 (Laws 1896, p. 446, c. 129, sec. 81), and was amended by.an act known as chapter 65, p. 66, Laws 1901. In 1898 it was carried into the Revised Statutes as section 2583, and since then has retained its original number. Section 2050 was also originally passed in 1896, and incorporated into the Revised Statutes in 1898, and was also in some respects thereafter amended, but by implication merely in that such amendment was accomplished by separate, distinct, and independent acts by which the salaries of some of the officers mentioned therein, but not now in question, were changed. The question of titles to original acts, therefore, is not directly involved. Upon the question of titles to amend-atory acts the cases are very numerous, but not always^ in strict harmony. The courts are, however, unanimous with respect to the following general rules to be observed: (1) That the constitutional provision now under consideration should be liberally construed; (2) that the provision should be applied so as not to hamper the lawmaking power in framing and adopting comprehensive measures covering a whole subject, the brandies of which may be numerous, but where all have some direct connection with or relation to the principal subject treated; (3) that the constitutional provision should be so applied as to guard against the real evil which it was intended to meet; (4) that no hard and fast rule can be formulated which is applicable to all cases, but each must to a very large extent be determined in accordance with the peculiar circumstances and conditions thereof, and that the *19decisions of tbe courts are valuable merely as illustrations or guides in applying these general rules. Moreover, it is now established beyond question that unless the invalidity of a particular law in question is clearly and manifiestly established the law must prevail as against such an objection. If, therefore, by any reasonable construction, the title of the-act can be made to conform to the constitutional requireynent,. it is the duty of the courts to adopt this construction rather than another (if the title be open to more than one construction) which will defeat the act. (1 Lewis’ Suth. Stat.. Const. [2d Ed.]., secs. 115-127, and cases there cited.) In case of doubt it must be assumed that the Legislature understood and applied the title so as to comply with the constitutional provision, and not contrary thereto. If, after applying such a reasonable construction the title is insufficient, or the subject is plural, then the law must fail. The provision is mandatory, and may not be ignored.
With these general rules in mind we will now proceed to an examination of the act in question, and briefly review the law applicable. As we have pointed out, the act which is assailed is amendatory merely of permanently numbered sections which form a part of the substantive law of this state. The rule applicable to the act in question is well and tersely stated in section 137 of 1 Lewis’ Suth. Stat. Const. (2d Ed.), where the author, in referring to the constitutional provision now under consideration, says:
“The constitutional requirement under discussion as applied to 'acts of this character (amendatory acts), when they contain matter which might appropriately have been incorporated in the original act under its title, is satisfied generally if the amendatory or supplemental act identifies the original act by its title, and declares the purpose to amend or supplement it. Under such a title, alterations by excision, addition, or substitution may be made, and any provision may be enacted which might have been incorporated in the original act.”
AYhat has been said so far applies to the amendment of law's or acts which have not been made a part of or incorporated into a Code, nor sectionized and consecutively numbered and arranged in w'hat are commonly designated as statutes or-*20general statutes of a state. The text quoted above is sustained by the overwhelming weight of authority, and we refer the reader for the numerous cases upon the subject to the note under the section above quoted from.
Keferring, now,' to section 141 of the same volume, in speaking of the particularity required' of titles in amending a particular section or sections, the author states:
“it is Reid, by the great majority of oases that it is sufficient for the title of an act to amend a Code or Revision to specify the section to he amended, without giving the title of the chapter or division to which it belongs or in any way indicating the subject-matter of the section. Under such a title any legislation is proper which is germane to the section specified.”
And in section 139 of the same volume, in referring to the plurality of titles, it is said:
“An act to amend several sections of a Code, v’hich are cognate or related to each other, is not open to the objection that it embraces a plurality of subjects.”
From what has been said we may safely deduce the following propositions as guides, namely: That any one or more scetions of a Code or Compilation may be amended by simply stating in the title that the act is to amend the sections designated; that all sections the subject-matters of which are germane or related to one another may be included in one amendatory act specifying the sections to be amended; that the subject of such an act, within the constitutional provision, is contained in the statement which refers to the sections by numbers and asserts a purpose of amending them; that the legislators and all persons must take notice from such a title that the subject- matter of the sections specified is ojoen for amendment by excision, by substitution, or by the addition of any new matter which is germane or directly related to the subject-matter of the sections proposed to be amended.
The title to the act in question stated the subject clearly and in unmistakable terms, but matter was added which, as we shall attempt to show, performed no function whatever, and *21was useless for any purpose. So that we may afford tbe reader a better conception of our meaning we shall not treat the title as a whole, but will segregate the real title from the other parts. The material and controlling part of the title is as follows: "An act to amend section 2583, Revised Statutes of Utah, 1898, as amended by chapter 65, Laws of Utah, 1901, and section 2050, Revised Statutes of Utah, 1898.” Then follows an epitomized statement or synopsis of what the two sections contain. Section 2583 is referred to as “creating a State Eoard of Equalization,” including organization and duties and fixing the salaries of its members; and of section 2050. it is said that it fixes the salaries of certain other state officers. Considering it as a whole the title is profuse, but the extraneous matter added to what constitutes the actual title is harmless. The whole title is contained in the italicized words above given. What follows these neither adds anything to nor in any way restricts or modifies what is said in the title proper. It is merely a description of what is contained in the two sections sought to be amended. This was wholly unnecessary, and the elimination of this surplus matter is not only justified, but is required of us in order to preserve what we conceive to be a law constitutionally framed and passed. If what is contained in' that part of the title which follows the italicized words had in any way restricted or modified the real title the case would be different. We would then have a case of a restricted title. To simply explain, however, wdiat is contained in the sections sought to be amended without expressing a purpose to restrict the amendment to any particular part still leaves any part of those sections open to amendment under the general title. One of the matters contained in section 2583 was the salary provided for the several members of the State Board of Equalization, while the whole of section 2050 dealt with the salaries of some other appointive state officer. In amending section 2583 the salaries of the members of the State Board of Equalization were increased, while the salaries of the other officers mentioned in section 2050 were either increased or diminished with one or two exceptions. It is *22asserted that while it may have been proper to have dealt with tbe salaries of tbe members of tbe State Board of Equalization by amending section 2583 in that regard, to do this with respect to tbe other state officers named in section 2050 was improper, because tbe matters in tbe two sections were incongruous, and thus constituted a plurality of subjects. It cannot successfully be maintained that tbe salaries or compensation of a large or small number of state officers may not be fixed or changed in one act. In such an act tbe subject would clearly be salaries or compensation. Nor can we question tbe propriety of amending several sections in which tbe salaries or compensation of different state officers are designated, by one act amendatory of those sections. If this be so, why was it improper for tbe Legislature to amend' in one act tbe two sections, one of which affected tbe salaries of tbe members of tbe State Board of Equalization, and the other one which affected those of other appointive state officers ? Are tbe two so clearly incongruous or inconsistent as to make tbe subject plural within tbe purview of tbe constitutional provision ? We think not.
But it is insisted that tbe subject of the amendatory act in question was not salaries; that it was, rather, “tbe State Board of Equalization and its duties and organization.” It is with regard to this contention that tbe confusion, if any, arises. While it is true that section 2583 dealt with tbe organization and duties of tbe State Board of Equalization, it, however*, also dealt with their salaries. TJnder a title to amend this section by its number any amendment germane to any matter in tbe section was proper, because tbe matters therein contained were all correlated. Under another provision of our Constitution, in order to change, add to, or eliminate a single phrase or word, the whole section as amended must be re-enacted. If it were intended to amend section 2583 by changing the salaries therein provided for; it would have been necessary to re-enact the whole section; and this would likewise be true if any other change were to be effected. The only material change the Legislature made in section 2583 by the act in question was to increase the salaries of *23tbe members of that board. It is true that an addition was inserted in the amendment which required that board to “inspect and examine annually all property it is required to assess.” It requires no argument to demonstrate that all this, while not expressed in the original section before it was amended, was, nevertheless, clearly implied. As a general rule any board or individual is assessing' — 'that is, in valuing property for taxation — acts in a quasi judicial capacity. It is presumed, therefore, that the assessor inspects the property to be valued or assessed. The additional words, therefore, requiring inspection added no special duty which was not imposed by implication before.
But there is still another reason why the added words are of but small, if any, importance. These words were directory merely, although mandatory in form, for the reason that if an assessment were made without such inspection it would .be as valid as one where the inspection was actually made. Would any one be bold enough to assert that an assessment made by the board without inspection would be void or vulnerable to attack for that reason alone? No such contention could prevail. It seems quite reasonable, therefore, that the subject-matter contained in the amendatory act is not so incongruous nor inconsistent as to prevent it from being incorporated in one amendatory act. This also disposes of the claim of duplicity or plurality of subjects. While it may be conceded that an argument could be presented from a different point of view from which one may reason out a plurality of subjects, yet, as we have pointed out, we are not permitted to indulge such an argument for the purpose of invalidating an act of the Legislature. This is but just and reasonable. Both officers and laymen usually act, and are justified in acting, upon the law as passed by the lawmaking power. We should not, therefore, for slight and unsubstantial causes, declare a law regularly passed' invalid. To do this it should be clearly and unmistakably made to appear that the law is contrary to some constitutional requirement. This, *24in view of all tbe circumstances', we cannot say of the law in question.
The judgment is therefore affirmed, with costs to respondent.
McCARTY, C. J., and STRAUP, J., concur.